___________

                                    No. 95-3479
                                    ___________

Karla Ann Holt, o/b/o Billy D.           *
Gipson,                                  *
                                         *   Appeal from the United States
              Appellant,                 *   District Court for the
                                         *   Western District of Arkansas.
     v.                                  *
                                         *           [UNPUBLISHED]
Shirley S. Chater, Commissioner, *
Social Security Administration,          *
                                         *
              Appellee.                  *


                                    ___________

                     Submitted:     July 25, 1996

                           Filed:   August 7, 1996
                                    ___________

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.

     Karla Ann Holt, on behalf of her minor son, Billy D. Gipson, appeals
the district court's1 decision affirming the Commissioner's denial of
surviving child's benefits under 42 U.S.C. § 402(d).       We affirm.


     Holt filed an application for surviving child's benefits on behalf
of Billy on the record of the deceased worker, Charles B. Darter, Jr., who
she alleged was Billy's father.      Her application was denied initially and
upon reconsideration, on the ground that she had not established that
Darter was Billy's father under either




      1
       The Honorable Beverly R. Stites, United States Magistrate
Judge for the Western District of Arkansas, to whom the case was
referred for final disposition by consent of the parties pursuant
to 28 U.S.C. § 636(c).
Arkansas law or the Social Security Act (the Act).               After a hearing, an
administrative     law   judge    (ALJ)   concluded     that    paternity   could    be
adjudicated before an ALJ, citing Zahradnik v. Sullivan, 966 F.2d 355, 356
(8th Cir. 1992).    Based on Holt's testimony and blood test results showing
a 96.32% probability that Darter was Billy's father, the ALJ concluded that
substantial evidence existed that Billy was Darter's son and was entitled
to benefits.


     On its own motion, the Appeals Council reviewed the ALJ's decision.
It concluded that Billy was not entitled to benefits because Arkansas had
no law allowing an ALJ to adjudicate paternity in a Social Security
proceeding, and Holt did not meet the Act's alternative requirements for
establishing paternity.     Holt subsequently sought judicial review, and the
district court affirmed the Commissioner's decision.


     We review the Commissioner's decision to determine whether it is
supported by substantial evidence on the record as a whole.            See 42 U.S.C.
§ 405(g); Robinson v. Shalala, 34 F.3d 665, 668 (8th Cir. 1994); Walker v.
Sullivan, 905 F.2d 1186, 1188 (8th Cir. 1990) (per curiam).


     As relevant to this case, Holt could prove paternity either by
showing that Billy was entitled to take Darter's intestate personal
property   under   Arkansas      law,   see   42   U.S.C.   §   416(h)(2)(A),   or   by
demonstrating "by evidence satisfactory to the Commissioner" that Darter
was Billy's father and "was living with or contributing to the support of
the applicant at the time such insured individual died," see 42 U.S.C.
§ 416(h)(3)(C)(ii).      See also 20 C.F.R. § 404.355(a) & (d) (1995).


     We agree with the Commissioner that the ALJ was not competent to
adjudicate paternity under Arkansas law, because Arkansas does not have a
statute corresponding to the Oregon law which allowed the ALJ to adjudicate
paternity in Zahradnik.       The relevant




                                          -2-
Arkansas statute states in part that an illegitimate child may inherit
property from his father provided that "a court of competent jurisdiction
has established the paternity of the child."        Ark. Code Ann. § 28-9-
209(d)(1) (Michie 1987).       Arkansas Chancery Court was the court of
competent jurisdiction in which Holt should have brought a paternity action
after Darter's death.     See In re Estate of F.C., 900 S.W.2d 200, 200-01
(Ark. 1995).    Holt has not established paternity in Arkansas court or
otherwise shown that Billy is entitled to inherit Darter's personal
property under Arkansas law.


      Substantial evidence supports the Commissioner's decision that Holt
also failed to establish paternity under the Act, because she did not show
that Darter was contributing to Billy's support at the time of Darter's
death.   According to the testimony of Holt and her mother, Darter's total
contributions to Billy's support consisted of a remote control car, an
Easter basket, a dollar for a haircut, and--on more than one occasion--$10
for diapers or formula.    This level of support does not approach the level
required by the Act.      See 20 C.F.R. § 404.366(a) (1995) (insured makes
contributions for support when he gives cash or goods to help meet
important part of ordinary living costs; contributions must be made
regularly, and occasional gifts or donations for special purposes will not
be considered contributions for support); Robinson, 34 F.3d at 668.


      Holt argues that Darter's lack of support should be disregarded as
it was due to his drug addiction.      This argument is unavailing because,
except for Holt's hearing testimony mentioning Darter's use of drugs, there
is no evidence in the record regarding his alleged addiction.   Cf. Steurer,
815 F.2d at 1251 (given lack of competent evidence, ALJ reasonably
concluded that insured was not disabled--and therefore unable to support
child--due to alleged drug addiction).




                                     -3-
     Finally, we decline to reach Holt's due process and equal protection
challenge to Ark. Code Ann. § 28-9-209(d), because the issue was not
sufficiently raised below.    See Clarke v. Bowen, 843 F.2d 271, 273 (8th
Cir. 1988).


     Substantial evidence supports the Commissioner's decision that Holt
has not established Billy's entitlement to surviving child's benefits.
Accordingly, the judgment is affirmed.


     A true copy.


              Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -4-